
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Gohmert (for
			 himself, Mr. Rooney,
			 Mr. Cantor,
			 Mr. Jordan of Ohio,
			 Mr. Hunter,
			 Mr. Poe of Texas,
			 Mr. Broun of Georgia,
			 Mr. Fleming,
			 Mrs. Lummis,
			 Mr. Pitts,
			 Mr. Lamborn,
			 Mr. Marchant,
			 Mr. Brady of Texas,
			 Mr. Posey, and
			 Mr. Gingrey of Georgia) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to permit the penalty of death for the rape of a
		  child.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				—
					The penalty of death for the rape of a child
				who has not attained the age of 12 years does not constitute cruel and unusual
				punishment.
					.
		
